

Exhibit 10.1
AMENDMENT NO. 3
TO
EASTGROUP PROPERTIES, INC.
2005 DIRECTORS EQUITY INCENTIVE PLAN


 
WHEREAS, EastGroup Properties, Inc., (the “Company”) established the EastGroup
Properties, Inc. 2005 Directors Equity Incentive Plan (the “Plan”), effective
June 1, 2005, and
 
WHEREAS, Section 9.1 of the Plan provides that the Board of Directors of the
Company may amend the Plan at any time, provided that the approval of
shareholders would be required for an increase in the aggregate number of shares
of the common stock, par value $0.0001 per share, of the Company (“Shares”) that
may be awarded under the Plan, and
 
WHEREAS, the Board of Directors has authorized the amendment of the Plan set out
below,
 
NOW, THEREFORE, the Plan is amended as follows, effective May 25, 2011:
 
                                1. Section 6.2 is amended to read as follows:
 
            6.2   Annual Award Formula.  The formula for computing the number of
Shares to be awarded to each eligible Outside Director as of the date of an
annual meeting pursuant to Section 6.1 is:
 
                                                   (a)  For annual meetings in
2011 and later years, the number of Shares shall be equal to $50,000 divided by
the Fair Market Value of a Share on the date
                                of the annual meeting with respect to which the
award is being made.  If the annual meeting is recessed to a later date, the
divisor shall be the Fair Market Value of a
                                Share on the date on which the meeting is
ultimately adjourned.
 
                                                   (b)  For annual meetings in
2008, 2009 and 2010, the number of Shares was equal to $40,000 divided by the
Fair Market Value of a Share on the date of the
                                annual meeting with respect to which the award
was made.
 
                                                   (c)  For annual meetings in
2006 and 2007, the number of Shares was equal to $25,000 divided by the Fair
Market Value of a Share on the date of the annual
                                meeting with respect to which the award was
made.
 
                                                  (d)  For the annual meeting in
2005, the number of Shares was equal to $10,000 divided by the Fair Market Value
of a Share on the date of the annual meeting
                               with respect to which the award was made.
 
                               2. These amendments shall be incorporated into a
document titled:  “EastGroup Properties, Inc. 2005 Directors Equity Incentive
Plan as Amended and Restated Effective May 25, 2011.”
 
IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
amendment to be executed at a meeting held on May 25, 2011.
 



 
EASTGROUP PROPERTIES, INC.
       
By:
/s/ N. KEITH MCKEY
   
N. KEITH MCKEY
   
Executive Vice President, Chief Financial Officer
   
Secretary and Treasurer




 
 

--------------------------------------------------------------------------------

 
